JONES, Senior Judge,
concurring:
I concur in the opinion of Judge Cook. As this is a reversal of the position I took in United States v. Austin, 51 C.M.R. 16, 2 M.J. 391 (A.C.M.R.1975), I believe an explanation is in order.
For some time I have felt that our opinion in Austin was too restrictive. We interpreted the new rule announced by Judge Ferguson in United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1,1 M.J. 3 (1975), in a manner consistent with the facts of Goode and consistent with the prior Court of Military Appeals decisions on the subject. We failed in Austin to give credence to the sweeping nature of the new rule pronounced in Goode. In short, we were reluctant to believe the Court meant what it said.
I have tried to formulate an interpretation of Goode somewhere between the extremes of Austin and Turner1 but I have been unable to do so. Any such rule would be difficult to apply and would not give full effect to the plain meaning of the language in Goode. Thus I am unable to align myself with Judge Mounts’ dissent.
I believe the interpretation adopted by this Court in Turner more clearly comports with the language of Goode and will have the intended effect of reducing litigation over SJA review errors. At the same time the rights of the accused will be protected by refusing to apply waiver when it “would result in a manifest miscarriage of justice or would otherwise seriously affect the fairness, integrity, or public reputation of judicial proceedings.” United States v. Pinkney, 47 C.M.R. 305 (A.C.M.R.1973), affirmed 22 U.S.C.M.A. 595, 48 C.M.R. 219 (1974).

. United States v. Turner, 2 M.J. 778 (A.C. M.R. 12 March 1976).